            Case 1:20-cv-00442-LY Document 7 Filed 05/11/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


JOHNNY SATURN,                                       §
      Plaintiff                                      §
                                                     §                A-20-CV-442-LY-SH
v.                                                   §
                                                     §
AUSTIN BERGSTROM                                     §
INTERNATIONAL AIRPORT                                §
       Defendant                                     §


                          REPORT AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

TO:     THE HONORABLE LEE YEAKEL
        UNITED STATES DISTRICT JUDGE

     Before this Court are Johnny Saturn’s (“Plaintiff”) Application to Proceed in District Court

Without Prepaying Fees or Costs, filed on April 26, 2020 (“Application,” Dkt. No. 5), and

Plaintiff’s Complaint (Dkt. No. 1). This case is assigned to the undersigned Magistrate Judge for

disposition of the Application and report and recommendation pursuant to Rule 1 of Appendix C

of the Local Rules of the United States District Court for the Western District of Texas and the

Court Docket Management Standing Order for United States District Judge Lee Yeakel.

                                   I. In Forma Pauperis Status

     After reviewing Plaintiff’s Application, the Court finds that he is indigent. Accordingly, the

Court HEREBY GRANTS Plaintiff in forma pauperis status and ORDERS his Complaint to be

filed without pre-payment of fees or costs or giving security therefor, pursuant to 28 U.S.C.

§ 1915(a)(1). This indigent status is granted subject to a later determination that the action should

be dismissed if the allegation of poverty is untrue or the action is found frivolous or malicious

pursuant to 28 U.S.C. § 1915(e). Plaintiff is further advised that although he has been granted leave


                                                 1
           Case 1:20-cv-00442-LY Document 7 Filed 05/11/20 Page 2 of 4




to proceed in forma pauperis, a Court may, in its discretion, impose costs of court at the conclusion

of this lawsuit, as in other cases. Moore v. McDonald, 30 F.3d 616, 621 (5th Cir. 1994).

   As stated below, this Court has conducted a § 1915(e) review of the claims made in the

Complaint and is recommending that Plaintiff’s claims should be dismissed under 28 U.S.C.

§ 1915(e). Therefore, service on the Defendants should be withheld pending the District Court’s

review of the recommendations made in this report. If the District Court declines to adopt the

recommendations, then service should be issued at that time on the Defendants.

                          II. Section 1915(e)(2) Frivolousness Review

   A. Standard of Review

   Because Plaintiff has been granted leave to proceed in forma pauperis, the Court is required

by standing order to review his Complaint under § 1915(e)(2). A district court may summarily

dismiss a complaint filed in forma pauperis if it concludes that the action is (1) frivolous or

malicious; (2) fails to state a claim on which relief may be granted; or (3) seeks monetary relief

against a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

   Under this statute, a claim is frivolous when it lacks an arguable basis either in law or in fact.

Neitzke v. Williams, 490 U.S. 319, 324-25 (1989); Talib v. Gilley, 138 F.3d 211, 213 (5th Cir.

1998). “A complaint lacks an arguable basis in law if it is based on an indisputably meritless legal

theory, such as if the complaint alleges the violation of a legal interest which clearly does not

exist.” Harper v. Showers, 174 F.3d 716, 718 (5th Cir. 1999) (quoting Davis v. Scott, 157 F.3d

882, 889 (5th Cir. 1998)). It lacks an arguable factual basis only if the facts alleged are “clearly

baseless,” a category encompassing “fanciful,” “fantastic,” and “delusional” allegations. Denton

v. Hernandez, 504 U.S. 25, 32-33 (1992) (citing Neitzke, 490 U.S. at 327-28). “Some claims are

so insubstantial, implausible, or otherwise completely devoid of merit as not to involve a federal



                                                 2
            Case 1:20-cv-00442-LY Document 7 Filed 05/11/20 Page 3 of 4




controversy. Federal courts lack power to entertain these wholly insubstantial and frivolous

claims.” Atakapa Indian de Creole Nation v. Louisiana, 943 F.3d 1004, 1006 (5th Cir. 2019)

(cleaned up).

    B. Plaintiff’s Complaint Should Be Dismissed under § 1915(e)(2)

    While many of Plaintiff’s allegations are incomprehensible, he appears to assert claims of

defamation and invasion of privacy against Defendant Austin Bergstrom International Airport for

events dating to May 16, 2010. Plaintiff alleges: “The defendant as represented by its agents and

gangs was alleging plaintiff Saturn as stalker and one who had made or plot car bomb planted in

his car while it was parked in his parents house garage, and the bomb was supposed to be

detonating at 8:30 a.m.” [sic]. Dkt. No. 1 at ¶ 5; see also id. at ¶¶ 12, 19. For his defamation claim,

Plaintiff alleges in part that:

                Defendant A.B.I.A. and re-published the false Statements of and
                concerning Plaintiff Saturn on the Internet by emails, twitters, and
                thru any else available internet wireless and wired communication,
                and other mediums, asserting and creating the false impression that,
                among other things, Plaintiff Saturn stalks women, is suicide, is cab
                driver, has seven lawsuits against him, had stalked [name omitted]
                Starbucks Arboretum Market, is any else deteriorated description as
                it was created by Starbucks Arboretum Market manager during her
                time of work during Summer, 2009. [sic].

    Id. at ¶ 41. For his invasion of privacy claim, Plaintiff alleges that:

                Defendant A.B.I.A. did willfully conspire to deprive Plaintiff of his
                day in court and violated his civil rights in violation of 42 U.S.C.
                § 1985 by conspiring with the couple [names omitted] who were ex-
                home owners of my ex leased house by being promised to have the
                defendant as the tenant and lessee harassed by an intruder supplied
                with biochemical weapon, satellite sabotage and wireless WiFi. gps.
                tracking device and extra keys copies of ex-homeowners to intrude
                the house while Plaintiff Saturn would be sleeping. [sic].

Id. at ¶ 51. Plaintiff seeks actual damages of $2.5 trillion and punitive damages of $1.25 trillion

for these alleged actions.


                                                   3
           Case 1:20-cv-00442-LY Document 7 Filed 05/11/20 Page 4 of 4




   As noted, courts must liberally construe pleadings filed by pro se litigants. See Erickson v.

Pardus, 551 U.S. 89, 94 (2007). But under even the most liberal construction, Plaintiff alleges

implausible and clearly baseless claims against the Defendants. Because Plaintiff has made only

fanciful, fantastic, and delusional allegations, his Complaint should be dismissed as frivolous. See,

e.g., Atakapa Indian, 943 F.3d at 1005 (affirming dismissal as frivolous of claims alleging

defendants had, “among other misdeeds, monopolized ‘intergalactic foreign trade’”).

                                       IV. RECOMMENDATION

   Based on the foregoing, the undersigned RECOMMENDS that the District Court DISMISS

Johnny Saturn’s lawsuit as frivolous sunder 28 U.S.C. § 1915(e)(2).

                                         V. WARNINGS

   The parties may file objections to this Report and Recommendation. A party filing objections

must specifically identify those findings or recommendations to which objections are being made.

The District Court need not consider frivolous, conclusive, or general objections. See Battle v.

United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file written

objections to the proposed findings and recommendations contained in this Report within fourteen

(14) days after the party is served with a copy of the Report shall bar that party from de novo

review by the District Court of the proposed findings and recommendations in the Report and,

except on grounds of plain error, shall bar the party from appellate review of unobjected-to

proposed factual findings and legal conclusions accepted by the District Court. See 28 U.S.C.

§ 636(b)(1); Thomas v. Arn, 474 U.S. 140, 150-53 (1985); Douglass v. United Servs. Auto. Ass’n,

79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

   SIGNED on May 11, 2020.


                                                  SUSAN HIGHTOWER
                                                  UNITED STATES MAGISTRATE JUDGE
                                                 4
